SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1156
CAF 10-00863
PRESENT: PERADOTTO, J.P., CARNI, LINDLEY, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF HAROLD L.S.
-------------------------------------------
MONROE COUNTY DEPARTMENT OF HUMAN SERVICES,      MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

HAROLD S., RESPONDENT-APPELLANT.


PALOMA A. CAPANNA, PENFIELD, FOR RESPONDENT-APPELLANT.

DAVID VAN VARICK, COUNTY ATTORNEY, ROCHESTER (CAROL L. EISENMAN OF
COUNSEL), FOR PETITIONER-RESPONDENT.

LISA J. MASLOW, ATTORNEY FOR THE CHILD, ROCHESTER, FOR HAROLD L.S.


     Appeal from an order of the Family Court, Monroe County (John J.
Rivoli, J.), entered March 22, 2010 in a proceeding pursuant to Social
Services Law § 384-b. The order terminated the parental rights of
respondent.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: Respondent father appeals from an order terminating
his parental rights on the ground of abandonment and freeing his child
for adoption. The father refused to attend the fact-finding hearing
and his attorney, although present, elected not to participate in the
father’s absence. Under those circumstances, we conclude that the
father’s refusal to appear constituted a default, and we therefore
dismiss the appeal (see Matter of Shawn A., 85 AD3d 1598).




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court